 



EXHIBIT 10.7
FIRST AMENDMENT TO FIRST AMENDED
AND RESTATED UNSECURED CREDIT AGREEMENT
     This FIRST AMENDMENT TO FIRST AMENDED AND RESTATED UNSECURED CREDIT
AGREEMENT (this “Amendment”) is made as of November 3, 2006 (the “Effective
Date”) by and among BIOMED REALTY, L.P., a Maryland limited partnership (the
“Borrower”), KEYBANK NATIONAL ASSOCIATION and the several other banks and
financial institutions identified on the signature pages hereof (the “Lenders”),
and KEYBANK NATIONAL ASSOCIATION, not individually, but as “Agent”.
RECITALS
     A. The Borrower, the Agent and the Lenders are parties to a First Amended
and Restated Unsecured Credit Agreement dated as of June 28, 2006 (as it may
hereafter be amended from time to time, the “Credit Agreement”). All terms used
herein and not otherwise defined shall have the same meanings given to them in
the Credit Agreement.
     B. The Borrower and the Requisite Lenders wish to amend the Credit
Agreement to modify certain covenants set forth in the Credit Agreement, all as
set forth herein.
AGREEMENTS
          1. New Definition. As of the Effective Date, the following new
definition is added to Section 1.1 of the Credit Agreement in the applicable
alphabetical order:
     “CFLS Project” means that certain Project known as the Center for Life
Sciences Building located at 3 Blackfan Street, Boston, Massachusetts,
consisting of approximately 1.520 acres of land on which an eighteen (18) story
office building/laboratory research center containing approximately 705,642
rentable square feet is under construction and which is being acquired in fee
simple by a Wholly-Owned Subsidiary of Borrower.
          2. Permitted Investments. As of the Effective Date, Section 6.13(b) of
the Credit Agreement is amended and restated to read as follows:
     (b) permit the sum of (i) the aggregate amount invested by the Consolidated
Group in Projects owned by the Consolidated Group that are under development,
excluding the CFLS Project, plus (ii) the Consolidated Group Pro Rata Share of
any amounts so invested by the Investment Affiliates in Projects owned by the
Investment Affiliates that are under development to exceed 20% of Gross Asset
Value (with Projects under development ceasing to be treated as such when GAAP
permits such Project to be classified as an operating asset);
          3. Exhibit B. To reflect the changes made by this Amendment,
Exhibit B, Form of Compliance Certificate, is hereby deleted and replaced by
Exhibit B (Revised) Form of Compliance Certificate attached to this Amendment
and made a part hereof.

 



--------------------------------------------------------------------------------



 



          4. Miscellaneous.
     (i) The Borrower represents and warrants to the Lenders that (i) after
giving effect to this Amendment, no Default or Unmatured Default exists,
(ii) the Credit Agreement is in full force and effect, and (iii) the Borrower
has no defenses or offsets to, or claims or counterclaims, relating to, its
obligations under the Credit Agreement.
     (ii) All of the obligations of the parties to the Credit Agreement, as
amended hereby, are hereby ratified and confirmed. All references in the Loan
Documents to the “Credit Agreement” henceforth shall be deemed to refer to the
Credit Agreement as amended by this Amendment.
     (iii) Nothing contained in this Amendment shall be construed to disturb,
discharge, cancel, impair or extinguish the indebtedness evidenced by the
existing Notes and secured by the Loan Documents or waive, release, impair, or
affect the liens arising under the Loan Documents or the validity or priority
thereof.
     (iv) In the event of a conflict or inconsistency between the provisions of
the Loan Documents and the provisions of this Amendment, the provisions of this
Amendment shall govern. The provisions of this Amendment, the Credit Agreement,
and the other Loan Documents are in full force and effect except as amended
herein and the Loan Documents as so amended are ratified and confirmed hereby by
the Borrower.
     (v) The Borrower agrees to reimburse the Agent for all reasonable
out-of-pocket expenses (including legal fees and expenses) incurred in
connection with the preparation, negotiation and consummation of this Amendment.
     (vi) This Amendment may be executed in counterparts which, taken together,
shall constitute a single document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Requisite Lenders have caused this
First Amendment to First Amended and Restated Unsecured Credit Agreement to be
duly executed as of the date first above written.

                  BORROWER:
 
                BIOMED REALTY, L.P., a Maryland limited partnership
 
                By:   BioMed Realty Trust, Inc., its sole general partner
 
           
 
      By:   /s/ KENT GRIFFIN
 
           
 
      Name:   Kent Griffin
 
           
 
      Title:   Chief Financial Officer
 
           
 
                Address:

              ADMINISTRATIVE AGENT:
 
            KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent
 
       
 
  By:   /s/ SCOTT CHILDS
 
       
 
  Name:   Scott Childs
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            BANKS:
 
            KEYBANK NATIONAL ASSOCIATION, a national banking
association
 
       
 
  By:   /s/ SCOTT CHILDS
 
       
 
  Name:   Scott Childs
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
       
 
  By:   /s/ NICOLE K. WRIGHT
 
       
 
  Name:   Nicole K. Wright
 
       
 
  Title:   Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



              SOCIETE GENERALE
 
       
 
  By:   /s/ C.H. BUTTERWORTH
 
       
 
  Name:   C.H. Butterworth
 
       
 
  Title:   Director
 
            Address:
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ JOHN MIX
 
       
 
  Name:   John Mix
 
       
 
  Title:   SVP
 
       
 
            Address:
 
            WELLS FARGO NATIONAL ASSOCIATION
 
       
 
  By:   /s/ CARA D’ANGELO
 
       
 
  Name:   Cara D’Angelo
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            CHARTER ONE BANK, N.A.
 
       
 
  By:   /s/ MICHELE S. JAWYN
 
       
 
  Name:   Michele S. Jawyn
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            WACHOVIA BANK, N.A.
 
       
 
  By:   /s/ ROBERT P. MACGREGOR
 
       
 
  Name:   Robert P. MacGregor
 
       
 
  Title:   Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            TD BANKNORTH, N.A.
 
       
 
  By:   /s/ CHARLES A. WALKER
 
       
 
  Name:   Charles A. Walker
 
       
 
  Title:   Senior Vice President
 
       
 
            Address:
 
            ROYAL BANK OF CANADA
 
       
 
  By:   /s/ DAN LEPAGE
 
       
 
  Name:   Dan LePage
 
       
 
  Title:   Managing Director
 
       
 
            Address:
 
            SOVEREIGN BANK
 
       
 
  By:   /s/ ERIN T. ASLAKSON
 
       
 
  Name:   Erin T. Aslakson
 
       
 
  Title:   Assistant Vice President
 
       
 
            Address:
 
            NATIONAL CITY BANK
 
       
 
  By:   /s/ SEAN APICELLA
 
       
 
  Name:   Sean Apicella
 
       
 
  Title:   Assistant Vice President
 
       
 
            Address:
 
            RAYMOND JAMES BANK, FSB
 
       
 
  By:   /s/ LAURENS F. SCHAAD JR.
 
       
 
  Name:   Laurens F. Schaad Jr.
 
       
 
  Title:   Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            FIRST HORIZON BANK,     a division of First Tennessee Bank
 
       
 
  By:   /s/ KENNETH W. RUB
 
       
 
  Name:   Kenneth W. Rub
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            MEGA INTERNATIONAL COMMERCIAL BANK, NEW YORK BRANCH (f/k/a “The
International Commercial Bank of China, New York Agency”)
 
       
 
  By:   /s/ TSANG-PEI HSU
 
       
 
  Name:   Tsang-Pei Hsu
 
       
 
  Title:   VP & Deputy General Manager
 
       
 
            Address:
 
            COMERICA BANK
 
       
 
  By:   /s/ JAMES GRAYCHECK
 
       
 
  Name:   James Graycheck
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            COMPASS BANK, an Alabama banking corporation
 
       
 
  By:   /s/ JOHANNA DUKE PALEY
 
       
 
  Name:   Johanna Duke Paley
 
       
 
  Title:   Senior Vice President
 
       
 
            Address:

 